Dismissed and Memorandum Opinion filed March 1, 2007







Dismissed
and Memorandum Opinion filed March 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00903-CV
____________
 
KELVEN HUNTER, Appellant
 
V.
 
BNSF RAILWAY COMPANY,
Appellee
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2004-71582
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 31, 2006.  On February 23, 2007, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
1, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.